DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 12/7/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-2 and 4 are pending.
Claim 3 is cancelled.
Claims 1 and 4 are currently amended.

Claim Objections
Claim 1 is objected to because of the following minor informality: the last clause should read “is inserted into each of the plurality of buffer spaces” for grammatical purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 4 (all pending claims) are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Patent 8,372,202) in view of Oka (US Pub. 2007/0187363).
Regarding claim 1, Kato teaches a film forming apparatus for performing a film forming process (Col. 1, Lines 14-18) by mounting a substrate on one surface side of a rotary table provided inside a vacuum container (see Figs. 1, 2, and 15) and supplying a processing gas to the substrate while revolving the substrate around a rotation center of the rotary table by rotating the rotary table (C1, L59-67), comprising: 
a first processing gas supply part (C6, L37 and Fig. 15, first reaction gas nozzle #31) and a second processing gas supply part (C6, L37 and Fig. 15, second reaction gas nozzle #32) provided apart from each other in a rotation direction of the rotary table (C12, L15 and Fig. 15, turntable #2 rotating clockwise) and configured to supply a first processing gas (C6, L62-66: BTBAS gas) and a second processing gas to the substrate (C6, L62-66: ozone gas), respectively; and 
a separation region formed between a first processing region and a second processing region (see annotated Fig. 15 below, shown generally in Fig. 2, separation area D with processing regions P1/P2) to separate an atmosphere of the first processing region to which the first processing gas is supplied and an atmosphere of the second processing region to which the second processing gas is supplied (C7, L50-59), 

    PNG
    media_image1.png
    665
    607
    media_image1.png
    Greyscale

wherein the separation region includes:
a separation region forming member (C16, L46 and Fig. 15, part of convex portion #5 as shown below) including a plurality of radial edge portions (see annotated Fig. 15 below) extending in a radial direction from the rotation center to a peripheral edge of the rotary table (see below, extends from center C towards chamber body #12), the plurality of radial-edge portions being spaced apart from each other in the rotation direction (see below, spaced as shown by dotted line), 

    PNG
    media_image2.png
    666
    566
    media_image2.png
    Greyscale

and configured to form a narrow space between the plurality of radial edge portions (see annotated Fig. 13B below, height “B”, similar to the embodiment in Fig. 15 but showing heights more clearly) and the rotary table (see below), and a concave portion (see annotated Fig. 15 below, cut-out portion to house nozzle #41) provided in a region sandwiched between the plurality of radial edge portions disposed adjacent to each other (see below), the concave portion being opened toward one surface side of the rotary table (concave portion opens down facing upper surface of the turntable #2), and configured to form a buffer space having a larger height dimension than the narrow space between the concave portion and the rotary table (see below, height “A” larger than “B”); and

    PNG
    media_image3.png
    300
    448
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    282
    288
    media_image4.png
    Greyscale

a separation gas supply part (C6, L38 and Fig. 15, separation gas nozzle #41) configured to supply a separation gas into the buffer space (see Fig. 15 in relation to annotated Fig. 13B above, C7, L20-21: supplies nitrogen gas),2Appl. No. 15/914,261Attorney Docket No. 35737UResponse to Office Action mailed April 28, 2020 
wherein the separation region forming member further includes a circumferential edge portion (C9, L30-36 and Fig. 16, bent portion #55) extending in the rotation direction between the plurality of radial edge portions (see Fig. 16, shown surrounding the outer peripheral edge of radial edge portions, as set forth above) and disposed adjacent to the peripheral edge of the rotary table (see Fig. 16),
wherein the concave portion is surrounded by the plurality of radial edge portions and the circumferential edge portion to form the buffer space (see Figs. 15 and 16, radial edge portions as above and circumferential edge portion define the space shown in Fig. 15 surrounding nozzle #41) having a fan shape in a plan view (see Fig. 15, gap region surrounding #41 is a fan shape- see annotated Fig. 15 above), 
wherein the concave portion includes a groove portion (see annotated Fig. 15 below, rectangular groove portion of concave portion) extending from a center of the fan shape (see annotated Fig. 15 below, from a rough geometric center) toward the rotation center of the rotary table (see Fig. 15, towards the central vertical axis) to communicate 
wherein the groove portion has a uniform width with respect to a direction perpendicular to the radial direction and the width is uniform along the entire length of the groove portion (see annotated Fig. 15 below, the left/right width of the rectangular groove portion appears to be the same along its entire length).

    PNG
    media_image5.png
    319
    325
    media_image5.png
    Greyscale

wherein the separation gas supply part includes a separation gas nozzle (C7, L11 and Fig. 15, separation gas nozzle #41) inserted into the buffer space (see annotated Fig. 13B reproduced below) through the circumferential edge portion (Fig. 16, nozzle #41 appears in phantom to pass through bent portion #55, shown more clearly in Fig. 12 as annotated below) extending along the radial direction of the rotary table (see Fig. 15), and 

    PNG
    media_image3.png
    300
    448
    media_image3.png
    Greyscale

    PNG
    media_image6.png
    263
    344
    media_image6.png
    Greyscale

wherein an opening is formed in a distal end of the separation gas nozzle (see annotated Figs. 16 and 12 as below – opening #1 and opening #2 are both openings at a distal end of nozzle #41 that individually meet the limitation) and oriented toward the groove portion (as below, opening #1 is oriented towards the groove portion laterally, opening #2 faces upwards and downwards towards the volume surrounding the nozzle corresponding to the “groove portion”),

    PNG
    media_image7.png
    219
    405
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    233
    315
    media_image8.png
    Greyscale

	wherein a partitioning portion is provided (see annotated Fig. 15 below, vertical dividing plane along the dashed arrow) to divide the concave portion in the radial direction (see Fig. 15) and to divide the buffer space into a plurality of buffer spaces (as below, separating into “a” and “b” spaces), and

    PNG
    media_image9.png
    344
    289
    media_image9.png
    Greyscale

	wherein the separation gas nozzle is inserted to each of the plurality of buffer spaces (as above, nozzle #41 is directly touching both spaces “a” and “b”).

	Kato does not teach a plurality of separation gas nozzles, nor wherein each of the plurality of separation gas nozzles is inserted to each of the plurality of buffer spaces.
	However, Oka teaches a plurality of separation gas nozzles (Oka – [0061]-[0065] and Fig. 2, gas introducing path #60 divides into two plenums which feed two portions #58 and at least two sets of introducing holes #56), wherein each of the plurality of separation gas nozzles is inserted to each of a plurality of buffer spaces (see Fig. 2, introducing holes #56 are inserted into, and dispense gas into, at least two different volumes).
	Kato and Oka both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the separation gas nozzle of Kato to be a plurality of separation gas nozzles (as taught by Oka) inserted into each of a plurality of 

To clarify the record, the claim limitations “for performing a film forming process by mounting a substrate on one surface side of a rotary table provided inside a vacuum container and supplying a processing gas to the substrate while revolving the substrate around a rotation center of the rotary table by rotating the rotary table”, “configured to supply a first processing gas and a second processing gas to the substrate, respectively”, “to separate an atmosphere of the first processing region to which the first processing gas is supplied and an atmosphere of the second processing region to which the second processing gas is supplied”, “configured to supply a separation gas into the buffer space”, and “to divide the concave portion in the radial direction and to divide the buffer space into a plurality of buffer spaces” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Kato apparatus would be capable of performing the intended uses as specifically set forth above.

Regarding claim 2, Kato teaches wherein the separation region forming member is formed to have a fan shape in a plan view (see annotated Fig. 15 below, 

    PNG
    media_image2.png
    666
    566
    media_image2.png
    Greyscale

Kato does not explicitly teach an angle defined by the plurality of radial edge portions falls within a range of 20 degrees or more and 60 degrees or less.
However, Kato does teach that the size of the convex portion (Fig. 15, #5) and the distance between the convex portion and the separation gas nozzle (Fig. 15, #41) is a result effective variable. Specifically, that the size of the convex portion and the distance between said convex portion and the separation gas nozzle can be determined taking into consideration the ejection rates of the separation gas and the reaction gas in order to effectively demonstrate the separation effect of the separation area D (C16, L40-50).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the convex portion, and thus the angles that define it, through routine experimentation 

Regarding claim 4, Kato teaches wherein the separation gas nozzle is provided at a position where the separation gas is discharged into each of the plurality of buffer spaces from the peripheral edge side of the rotary table (Fig. 15, separation gas nozzle #41 injects separation gas into the buffer spaces, as set forth above, passing through chamber body #12 over the periphery of the rotary table #2).

Kato does not teach a plurality of separation gas nozzles.
However, Oka teaches a plurality of separation gas nozzles (Oka – [0061]-[0065] and Fig. 2, gas introducing path #60 divides into two plenums which feed two portions #58 and at least two sets of introducing holes #56), wherein each of the plurality of separation gas nozzles is inserted to each of a plurality of buffer spaces (see Fig. 2, introducing holes #56 are inserted into, and dispense gas into, at least two different volumes).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the separation gas nozzle of Kato to be a plurality of separation gas nozzles (as taught by Oka) inserted into each of a plurality of buffer spaces in order to uniformly dispense gas in all directions into a processing space (Oka – [0062]).

Response to Arguments
The Examiner agrees that Kato fails to teach the “plurality of separation gas nozzles” as claimed, and has supplied the Oka reference in combination with Kato to teach these additions to the claim.

Applicant alleges (Remarks, pg. 10) that Kato fails to teach the limitation “an opening is formed in a distal end of the plurality of separation gas nozzles and oriented toward the groove portion” (emphasis added) because Kato teaches that “the plural ejection holes 40 are not oriented toward the center of the turntable 2” (emphasis added). This is contradictory, since Applicant alleges Kato does not meet the limitation since it doesn’t teach being oriented towards a different feature of the apparatus. 
The limitation requires that the opening of the gas nozzles be “oriented toward the groove portion”, which Examiner has identified as a region surrounding the nozzle #41 (see below). The breadth of the limitation “groove portion” can reasonably be interpreted as a volume surrounding the nozzle of Kato (as below), which would naturally meet the limitation since the ejection holes would be directly emptying into (and thus oriented towards) the “groove portion”. As such, this argument is not persuasive.

    PNG
    media_image5.png
    319
    325
    media_image5.png
    Greyscale

Applicant alleges (Remarks, pg. 10) that “Kato is silent on the features ‘a partition portion is provided to divide the concave portion in the radial direction and to divide the buffer space into a plurality of buffer spaces…’ ”, but has not supplied any specific arguments why Kato does not teach these features. While the examiner has acknowledged that Kato does not teach the plurality of separation gas nozzles (see above), the Examiner asserts that Kato teaches the “portioning portion” as claimed. Notably, “portioning portion” can be any sub-division of any element of the apparatus including any physical structure of the apparatus as well as any part of the processing volume contained therein. As such, Kato reasonably teaches wherein a plurality of buffer spaces can be formed via a “partitioning portion” – an arbitrary sub-division of the space surrounding the groove portion. As such, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             

/Benjamin Kendall/Primary Examiner, Art Unit 1718